Exhibit 10.23

 

NOTICE OF
ACCELERATION OF VESTING OF CERTAIN STOCK OPTIONS AND

ACKNOWLEDGEMENT OF LOCK-UP

 

WHEREAS, Albany Molecular Research, Inc. (the “Company”) has previously granted
to                        (the “Optionee”) the stock option(s) specified on
Exhibit A hereto, some or all of which were not vested as of December 30, 2005
(the “Options”); and

 

WHEREAS, pursuant to and in accordance with the recommendation of the
Compensation Committee, the Board of Directors of the Company (the “Board”) has
determined that the Company’s 1998 Stock Option and Incentive Plan (the “Plan”),
under which the Options were granted, permits the Company to accelerate the
vesting of the Options and in connection therewith permits the Company to limit
the ability of the Optionee to sell any of the Company’s common stock (the
“Stock”) acquired upon the exercise of the Options before the Options’ original
vesting dates (the “Original Vesting Dates”); and

 

WHEREAS, on December 30, 2005, the Board accelerated the vesting of the Options
and in connection therewith has limited the ability of the Optionee to sell any
Stock acquired upon the exercise of the Options before the Options’ Original
Vesting Dates.

 

NOW, THEREFORE, the Company, intending to be legally bound, does hereby notify
the Optionee that the Options are now subject to the following:

 

1.             Effective as of the date hereof, the Options are now exercisable
in full, provided that any shares of Stock acquired upon the exercise of such
Options before the corresponding Original Vesting Date may not be sold before
such Original Vesting Date (other than shares of Stock needed to cover the
exercise price and satisfy withholding taxes) or, if earlier, (A) the Optionee’s
last day of employment with the Company or last day of service as a director of
the Company, as applicable, or (B) upon a Change of Control as defined in the
Plan (the “Lock-Up”). In order to ensure that the Lock-Up is adhered to, if any
such Options are exercised prior to the corresponding Original Vesting Dates,
then the related Stock certificates will be held by the Company until the
corresponding Original Vesting Dates.

 

2.             Except as so amended, the Options in all other respects are
hereby confirmed.

 

IN WITNESS WHEREOF, the Company has executed this Notice this 25th day of
January, 2006.

 

 

ALBANY MOLECULAR RESEARCH, INC.

 

 

 

 

 

By:

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

[Optionee]

 

 

--------------------------------------------------------------------------------